Title: From E. Lewis to Harry Toulmin, 20 December 1820
From: Lewis, E.
To: Toulmin, Harry


            
            
              
              
          Truth is not Calumny.To Harry Toulmin, former Judge on Tombeckbe.Sir—I should not deem it necessary to  address you, nor the public, after you have retired from office with the consent of both the state and United States government, and by almost every persons consent, except you own, but for some vouchers which you sent to Washington City to disprove the truth of my charges vs. you, in congress. Among them is a letter of Abner S. Lipscombe, (now promoted to the bench) in which he makes a number of false assertions, which it is my right and a duty which I owe to myself to expose, to prevent any impressions being made by them, or their authors, prejudicial to my character. He thus commences his address to you: “Dear Sir—Some time ago I saw the copy of a letter, said to have been addressed to the Honorable Henry Clay, Speaker of the House of Representatives, from E. Lewis, now of the state of Mississippi, replete with the most infamous calumny against your personal and public character. It is a fact well known to every gentleman of the bar in this country, that the delays complained of in the suits where E. Lewis was concerned, either as attorney, or as a plaintiff, was produced and necessarily grew out of his want of a sufficiency of professional knowledge for the management of his suits, whenever he has attempted to conduct a suit in his own way, without the controul of any other person, the consequence has been delay by non suits, abatements and writs of error, &c.” Now, Sir, you and Mr. Lipscombe both knew this statement was wholly false—the cases I complained of being delayed, were myself vs. Figures Lewis; Peince vs. myself and Malones, injunctions.—Now, sir, produce the record, that will prove there never was an abatement, or non suit or writ of error, except a writ of error, I brought in the case of F. Lewis, in which your decree was reversed, and all your proceedings set aside, down to the original bill, answer and replication. So that at the end of nine years delay, and a long time spent, and I struggling with the deepest distress, my suit stood as at the beginning. I call on you and Mr. Lipscombe to produce the records in any cases wherein I managed a suit, and that a non suit or abatement took place, or a writ of error sustaintained against me for want of legal knowledge, or acknowledge yourselves convicted of falsehood. He again says, “the case of capt Swain, refered to by Mr. Lewis, was an action of trespass for cutting lumber to build barracks for the troops on Lewis’ land; it being a case sounding in damages, the defendant could not be legally held to bail, without an order from one of the judges of the Superior Court; and it appears that no such order was applied for on the part of the plaintiff—but the defandant was held to bail without, and of course was discharged on motion, as one that had been illegally bound.” Nothing can be more false than every word of this, for the case of captain Swain was not an action of trespass—you have a copy of the charges which will prove this false—you know it was an indictment for false imprisonment of Cole, in which I had no concern; on which, after a true bill was found, the party (a countryman of yours) was arrested and bound over to court, where he attended; and on motion, you discharged him without trial; when, if tried, he would have been unquestionably convicted; thus exercising a power of suspending the law; a power which the king of England could not exercise; then refer to the case of trespass, and the records and writ will prove all Mr. Lipscombe said on that subject is false, as on the back of the writ a proper affidavit was made, and you made, sir, order on the writ for bail in your own hand writing, and he never was discharged on that case, in which he was convicted, & the jury gave a verdict for me for $200 damages. Mr. Lipscombe makes several other assertions equally false, and concludes his address to you thus—“I have thought this expression of my sentiments due to your public character, and I hope to have the pleasure of always esteeming your private virtues.”I am, sir, respectually, &c.(Signed)A. S. LIPSCOMBE.Now, sir, I have no objection to Mr. Lipscombe’s esteeming your private or public character. I said nothing about your private virtues, although I do not esteem them. I attacked your public character, your official acts only. Sir, I could transcribe other statements, some under oath, equally false, and you knew they were false, when you sent them on; but I presume you were ignorant of my being in Washington City, and had no expectation of my seeing them. It is my object to do away any false impression on the minds of those who have read them, or who are in the habit of hearing your partizan’s stories, by thus shewing Mr. Lipscombe’s statement is false, and denouncing every affidavit and statement which you sent on to disprove my charges, to be equally false; and I am ready to enter into a fair investigation, which will prove their falsehood. I should not consider you entitled to this notice; but as some of your partizans are in situations which enable them to bias those ignorant of the truth, this statement will enable them to form just opinions of men and things. The following is the Certificate given by col. James Caller to Chief Justice Johnson, in which he stated that you said you had been in a party in England and in Kentucky, and had been injured by it, and had determined not to enter into a party again; but that you found it necessary to form a party here; that you insinuated that the party was to be sworn in for the purpose of sticking together. Your certificate men, it is reasonable to suppose, belong to this sworn in party.What but the malice of Hell could induce you, after you had pursued me with your judicial vengeance for twelve or fourteen years, on all occasions, to call your sworn in partizans and disciples around you, and get them to make such a set of false statements; some under oath, and send them on to Washington City to stab my reputation in this dark, secret, inquisitorial and illegal manner? Had you not injured me enough to have glutted the appetite of a demon of night and of hell, by keeping me 14 years attending your court in vain; by delaying me justice, when you know it would ruin me to be delayed; during which time I was reduced to the most cruel hardships and sufferings, being often obliged to walk 150 miles and back on foot, in attending your court, to witness further delay, insult and oppression from you; thus depriving me of the means of carrying on any profitable business, and wasting my time and spending my money? No! you must cap these innumerable wrongs by attempting in this clandestine manner to destroy my reputation; or was my destruction a part of the object of your forming and swearing in your party agreeable to col. Caller’s certificate? Sir, I think the pirates are not so detestable as the wicked judge who robs a man of his time in attending courts and spending money, and keeping him in suspense for fourteen years, by delaying and denying him justice.E. Lewis.“ Ah! little knowest thou, who hast not try’d“ What hell it is in suing long to bide,“ To loose good days that might be better spent,“ To pass long nights in pensive discontent;“ To speed to-day, to be put back to-morrow,“ To feed on hope, to pine with fear & sorrow,“ To fret thy soul with crosses and with care,“ To eat thy heart through comfortless despair,“ To fawn, to crouch, to wait, to ride, to run,“ To spend, to give, to want, to be undone;“ Unhappy wight! Such hard fate doom d to try,“ That curse God send unto mine enemy.”